Notice of Pre-AIA  or AIA  Status
Claim(s) 1 have been presented for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2019 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14, 1-48, 1-28 of U.S. Patent No. 10,365,667, 10,364,809, 9,052,252 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim(s) of Patent number 10,365,667, 10,364,809, 9,052,252 contain every element of claim(s) 1 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claims is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipate by a patent claim to a species within that genus). 
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/525303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other the claim of the copending application contain every element of claim(s) 1 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. US Pub. No. 2014/0147289 (“Tian”).
Regarding claim 1, Tian teaches a control system [see fig. 1 and 4], comprising:
a sensor [10 of fig. 1 or U1 of fig. 4] configured to emit a simulated signal corresponding to a selected physical parameter [PWM]1 as a proxy for an observed operational parameter [Temperature] different from the selected physical parameter;
[0011] The temperature determination module 10 is to measure ambient temperature in the vicinity of the iBMC 1.  The temperature determination module 10 outputs corresponding pulse-width modulation (PWM) signals to the speed adjustment module 15 for controlling the fan 2.

[0015] A pulse pin PWM of the temperature sensor U1 is connected to the node between the resistors R1 and R2 through a resistor R9. A first control pin FAN1 of the temperature sensor U1 The temperature sensor U1 measures a voltage difference of the thermistors TH1-TH4 to obtain any temperature changes, and outputs corresponding PWM signals. 

a controller [Module 15] configured to receive the simulated signal and to infer from the simulated signal a state of the observed operational parameter [par. 0018 - The temperature measurement module 10 measures the temperature of the iBMC 1, and outputs corresponding PWM signals, according to the temperature, to the speed adjustment module 15. The speed adjustment module 15 controls the fan 2 according to the PWM signals].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2008/0314367 to Goulette et al. present an invention relates to electronic systems for control of  electromechanical actuators; more particularly, to pulsed electronic control systems.
US Pub. No. 2002/0153885 (IDS filed on 07/29/2019) to Blossfeld teaches a two-wire sensor produces pulse-width modulated signals (PWM) whose pulse width is preferably modulated as a function of the physical parameter to be measured; wherein the physical parameter includes, for example, temperature, pressure, or field strength of a magnetic field, and electronic components for processing the signals delivered by the measuring sensor.
US Pub. No. 2013/0184927 to Daniel et al. teach an invention includes a mining machine 
including a simulated tachometer and a vibration monitoring module.  The simulated tachometer may include a voltage monitor, or a voltage monitor and a voltage-to-pulse converter, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN

Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Type of digital signal that commonly used to indicate hall effect in electrical devices, fan speed, compressor speed.